—Judgment, Supreme Court, New York County (Leslie Crocker Synder, J.), rendered September 28, 1994, convicting defendant, after a jury trial, of *318assault in the first degree, two counts of attempted robbery in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to two consecutive terms of 71/2 to 15 years to be served concurrently with two additional concurrent terms of l1 h to 15 years and a concurrent term of 31/2 to 7 years, unanimously affirmed.
The trial court acted appropriately after defendant made disruptive comments during the People’s summation, by removing the jurors from the courtroom, questioning the jurors upon their return as to whether they could still deliberate fairly, and issuing detailed instructions to disregard the outburst, instructions that the jury is presumed to have followed (People v Mabre, 166 AD2d 339, lv denied 77 NY2d 879). Contrary to defendant’s contention, there was no need for in camera inquiry of any jurors, because there was no indication that any jurors had become "grossly unqualified” or had engaged in "substantial” misconduct (CPL 270.35 [1]; see, People v Buford, 69 NY2d 290, 299). Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.